DETAILED ACTION

Response to Amendment
Claims 1-15 are pending in the application, with claims 9-15 currently withdrawn.  Previous grounds of rejection regarding claim 1 have been withdrawn as a result of the amendment submitted 2/22/2021.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-15 directed to an invention non-elected without traverse.  Accordingly, claims 9-15 been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

TO THE CLAIMS

Claims 9-15 have been cancelled

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments submitted 2/22/2021 with respect to instant independent claim 1 have been found persuasive.  Instant independent claim 1 discloses a fuel cell system comprising a plurality of fuel cell apparatuses configured to supply power to a load, and an external management apparatus, the plurality of fuel cell apparatuses and the external management apparatus are connected to a network and configured to communicate with each other, each fuel cell apparatus in the plurality of fuel cell apparatuses comprises a controller configured to control its respective fuel cell apparatus in any of a plurality of operating modes comprising a master mode and a slave mode, wherein a fuel cell apparatus performing control in the master mode controls its own operation state and an operation state of another fuel cell apparatus, and a fuel cell apparatus performing control in the slave mode controls its own operation state according to operation state control received from another fuel cell apparatus, the external management apparatus comprises an acquisition interface configured to acquire a power consumption of the load, an information generator configured to generate control information, on the basis of the power consumption, for controlling the operation state of the plurality of fuel cell apparatuses, and an output interface configured to output the 
Takeda in view of Treece is considered to be the combination of prior art references of record closest to the aforementioned limitations of instant independent claim 1.  However, as persuasively argued by the Applicants, the aforementioned combination does not disclose nor render obvious all of the aforementioned claim limitations.  Namely, as persuasively argued by the Applicants, the envisaged combination does not disclose nor render obvious the explicit structure of claim 1 including the external management apparatus including each fuel cell apparatus including an individual controller including the structure as set forth in claim 1.  Rather, the envisaged combination of Takeda and Treece discloses a structurally different control mechanism relying on a different approach to controlling the individual fuel cell apparatuses than instant independent claim 1.
A further search of the prior art did not reveal any additional references that alleviate the deficiencies of the previously applied prior art references.  Therefore, instant independent claim 1 has been found allowable over the cited prior art references of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725